Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 01/25/2021.
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,901,771, as exemplified in the table below. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘771 are narrower in scope and anticipate the instant claims and vary only slightly in language used or specificity (i.e., the instant claimed “the first request includes authentication information associated with the second node” versus ‘771 “the first one or more processes comprising a corresponding first one or more security certificates”; the security certificates being a more specific authentication information).
Instant Application
10,901,771
1. A method of adding one or more nodes to a first cluster including a first node in a computer system, wherein the method is performed by the first node, the method comprising:

receiving a first request for a second node to join the first cluster, wherein: the first node is configured to execute a first one or more processes associated with one or more distributed applications;






the first request includes authentication information associated with the second node;













retrieving a first cluster configuration associated with the first cluster from a database;


creating a second cluster configuration using the first cluster configuration and the authentication information;

associating the first one or more processes with the authentication information to allow the first one or more processes to authenticate second one or more processes running on the second node;

writing the second cluster configuration to the database; and

returning the second cluster configuration to the second node.
1. A method of adding one or more nodes to a first cluster including a first node in a computer system, wherein the method is performed by the first node, the method comprising:

receiving a first request from a second node to join the first cluster, wherein: the first node is configured to execute a first one or more processes associated with corresponding one or more distributed applications,

the first one or more processes including a first database server (DBS) associated with a distributed database;

the first one or more processes comprising a corresponding first one or more security certificates;

the second node is configured to execute a second one or more processes associated with the one or more distributed applications, the second one or more processes comprising a corresponding second one or more security certificates;

the first request comprises a first information comprising the second one or more security certificates;

retrieving a first cluster configuration associated with the first cluster from the distributed database through the first DBS;

creating a second cluster configuration using the first cluster configuration and the first information;

populating a first one or more local trust stores of the first one or more processes with the second one or more security certificates;


writing the second cluster configuration to the distributed database through the first DBS; and

returning the second cluster configuration to the second node.


A person having ordinary skill in the art prior to the effective filing date of the claimed invention would have found similar mappings between the remaining claims but have been omitted for the sake of brevity.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention recites a judicial exception, is directed to that judicial exception, an abstract idea, as it has not been integrated into practical application and the claims further do not recite significantly more than the judicial exception. Examiner has evaluated the claims under the framework provided in the 2019 Patent Eligibility Guidance published in the Federal Register 01/07/2019 and has provided such analysis below.
Step 1: Claims 1-13 are directed to methods and fall within the statutory category of processes; Claims 14-18 are directed to systems and fall within the statutory category of machines; and Claims 19-20 are directed to computer-readable media and falls within the statutory category of articles of manufacture. Therefore, “Are the claims to a process, machine, manufacture or composition of matter?” Yes.
In order to evaluate the Step 2A inquiry “Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?” we must determine, at Step 2A Prong 1, whether the claim recites a law of nature, a natural phenomenon or an abstract idea and further whether the claim recites additional elements that integrate the judicial exception into a practical application.
Step 2A Prong 1:
Claims 1, 14 and 19: The limitations of “creating a second cluster configuration using the first cluster configuration and the authentication information; associating the first one or more processes with the authentication information to allow the first one or more processes to authenticate second one or more processes running on the second node”, as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think and observe, judge and evaluate to mentally determine a configuration, merely setting/parameters, for a second cluster by thinking about the settings of the first cluster and the authentication information of the second cluster. Further, the “… to allow the first one or more processes to authenticate second one or more processes …” is an intended use step and not positively recited, however, this too could be performed mentally. That is, a person can think and observe, judge and evaluate to mentally determine whether a process should be authenticated (i.e., is the process the expected process).
Therefore, Yes, claims 1, 14 and 19 recite judicial exceptions.
The claims have been identified to recite judicial exceptions, Step 2A Prong 2 will evaluate whether the claims are directed to the judicial exception.
Step 2A Prong 2: 
Claims 1, 14 and 19: The judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements – “one or more nodes”, “wherein: the first node is configured to execute a first one or more processes”, “a database”, “a memory comprising executable instructions; and a processor in data communication with the memory and configured to execute the instructions to cause a first node in the system to” and “A non-transitory computer readable medium having instructions stored thereon that, when executed by a computing system, cause a first node in the computing system to perform a method comprising:” which are merely recitations of generic computing components and functions (see MPEP § 2106.05(b)) which does not integrate a judicial exception into practical application. Further, the claims recite the following additional elements – “a first cluster including a first node in a computer system, wherein the method is performed by the first node” and “associated with one or more distributed applications” which is merely a recitation of a field of use/technological environment (see MPEP § 2106.05(h)) which does not integrate a judicial exception into practical application. Further, the claims recite the following additional elements – “receiving a first request for a second node to join the first cluster ... the first request includes authentication information associated with the second node” and “retrieving a first cluster configuration associated with the first cluster from a database” which is merely a recitation of insignificant pre-solution data gathering activity (see MPEP § 2106.05(g)) which does not integrate a judicial exception into practical application and will be further analyzed below at Step 2B as being Well-Understood, Routine and Conventional. Further, the claims recite the following additional elements – writing the second cluster configuration to the database; and returning the second cluster configuration to the second node” which is merely a recitation of insignificant post-solution data output activity (see MPEP § 2106.05(g)) which does not integrate a judicial exception into practical application and will be further analyzed below at Step 2B as being Well-Understood, Routine and Conventional.
Therefore, “Do the claims recite additional elements that integrate the judicial exception into a practical application? No, these additional elements do not integrate the abstract idea into a practical application and they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
After having evaluating the inquires set forth in Steps 2A Prong 1 and 2, it has been concluded that claims 1, 14 and 19 not only recite a judicial exception but that the claims are directed to the judicial exception as the judicial exception has not been integrated into practical application.
Step 2B: 
Claims 1, 14 and 19: The claims do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than generic computing components and field of use/technological environment which do not amount to significantly more than the abstract idea. Further, with regard to the insignificant pre-solution data gathering activity and insignificant post-solution data output activity, these are further Well-Understood, Routine and Conventional as evidenced in MPEP § 2106.05(d)(II) “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network … iv. Storing and retrieving information in memory”. Thus, the courts have recognized data gathering, data output and data storage all as Well-Understood, Routine and Conventional.
Therefore, “Do the claims recite additional elements that amount to significantly more than the judicial exception? No, these additional elements, alone or in combination, do not amount to significantly more than the judicial exception.
Having concluded analysis within the provided framework, Claims 1, 14 and 19 do not recite patent eligible subject matter under 35 U.S.C. § 101.
	With regard to claims 2, 15 and 20, they recite additional abstract idea recitations of “prior to receiving the first request, exchanging second authentication information between the first one or more processes to allow the first one or more processes to authenticate each other” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think and observe, judge and evaluate to mentally determine whether a process should be authenticated (i.e., is the process the expected process). Further, claims 2, 15 and 20 do not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claims 2, 15 and 20 also fail both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fail Step 2B as not amounting to significantly more. Therefore, Claims 2, 15 and 20 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 3 and 16, they recites additional element recitations of “wherein the database is a distributed database” which is merely a recitation of a field of use/technological environment (see MPEP § 2106.05(h)) which does not integrate a judicial exception into practical application. Further, claims 3 and 16 do not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claims 3 and 16 also fail both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fail Step 2B as not amounting to significantly more. Therefore, Claims 3 and 16 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 4 and 17, it recites additional element recitations of “wherein: the first one or more processes include a first database server (DBS) associated with the distributed database” which is merely a recitation of a field of use/technological environment (see MPEP § 2106.05(h)) which does not integrate a judicial exception into practical application. Further, claims 4 and 17 recite “retrieving the first cluster configuration from the database is through the first DBS” which is merely a recitation of insignificant pre-solution data gathering activity (see MPEP § 2106.05(g)) which does not integrate a judicial exception into practical application and will be further analyzed below at Step 2B as being Well-Understood, Routine and Conventional. Further, claims 4 and 17 recite “writing the second cluster configuration to the database is through the first DBS” which is merely a recitation of insignificant post-solution data output activity (see MPEP § 2106.05(g)) which does not integrate a judicial exception into practical application and will be further analyzed below at Step 2B as being Well-Understood, Routine and Conventional. Further, with regard to the insignificant pre-solution data gathering activity and insignificant post-solution data output activity, these are further Well-Understood, Routine and Conventional as evidenced in MPEP § 2106.05(d)(II) “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network … iv. Storing and retrieving information in memory”. Thus, the courts have recognized data gathering, data output and data storage all as Well-Understood, Routine and Conventional. Further, claims 4 and 17 do not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claims 4 and 17 also fail both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fail Step 2B as not amounting to significantly more. Therefore, Claims 4 and 17 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 5 and 18, they recite additional abstract idea recitations of “creating a DBS cluster configuration for a DBS cluster including the first DBS” and “the second node adds a second DBS executing on the second node to the DBS cluster by updating the DBS cluster configuration after receiving the second cluster configuration from the first node, and after the second DBS is added to the DBS cluster, the first DBS and the second DBS are configured to be able to maintain consistent instances of the distributed database” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think and observe, judge and evaluate to mentally determine a configuration, merely setting/parameters, for a cluster by thinking about the settings and mentally recording them or with the use of pen and paper. Further, this may be performed for a second cluster. The effect of configuring the clusters is the recited intended use of being able to maintain consistent instances of the distributed database. Further, claims 5 and 18 recite the following additional elements “storing the DBS cluster configuration in the distributed database prior to receiving the first request” which is merely a recitation of insignificant post-solution data output activity (see MPEP § 2106.05(g)) which does not integrate a judicial exception into practical application and will be further analyzed below at Step 2B as being Well-Understood, Routine and Conventional. Further, claims 5 and 18 recite the following additional elements “wherein: the second node retrieves the DBS cluster configuration” which is merely a recitation of insignificant pre-solution data gathering activity (see MPEP § 2106.05(g)) which does not integrate a judicial exception into practical application and will be further analyzed below at Step 2B as being Well-Understood, Routine and Conventional. Further, with regard to the insignificant pre-solution data gathering activity and insignificant post-solution data output activity, these are further Well-Understood, Routine and Conventional as evidenced in MPEP § 2106.05(d)(II) “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network … iv. Storing and retrieving information in memory”. Thus, the courts have recognized data gathering, data output and data storage all as Well-Understood, Routine and Conventional. Further, claims 5 and 18 do not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claims 5 and 18 also fail both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fail Step 2B as not amounting to significantly more. Therefore, Claims 5 and 18 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 6, it recites additional element recitations of “writing a DB connection information to a DB connection information file stored in storage resources of the first node, wherein: the DB connection information comprises information relating to the first DBS, and the DB connection information is used by each of the first one of more processes to connect to the first DBS” which is merely a recitation of insignificant post-solution data output activity (see MPEP § 2106.05(g)) which does not integrate a judicial exception into practical application and will be further analyzed below at Step 2B as being Well-Understood, Routine and Conventional. Further, with regard to the insignificant post-solution data output activity, these are further Well-Understood, Routine and Conventional as evidenced in MPEP § 2106.05(d)(II) “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network … iv. Storing and retrieving information in memory”. Thus, the courts have recognized data gathering, data output and data storage all as Well-Understood, Routine and Conventional. Further, claim 6 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 6 also fails both Step 2A prong 2, thus the claim is directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claim 6 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 7, they recite additional abstract idea recitations of “creating a group membership table for each process type associated with the first one or more processes; and adding each of the first one or more processes as a member to a corresponding group membership table based on a type of the process, wherein a group membership table is used by each member to check a status of each other member of the group membership table” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think and observe, judge and evaluate to mentally record, or with pen a paper, a table associating process type with membership groups can mentally reference a stored data table to check member status. Further, claim 7 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 7 also fails both Step 2A prong 2, thus the claim is directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claim 7 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 8, they recite additional abstract idea recitations of “creating a cluster configuration version table; storing the cluster configuration version table in the database; prior to receiving the first request, setting a cluster configuration version of the first node in the cluster configuration version table to a first version associated with the first cluster changing the cluster configuration version of the first node in the cluster configuration version table from the first version associated with the first cluster to a second version associated with the second cluster; and periodically examining the cluster configuration version table to determine whether the first node is synchronized with a latest cluster configuration” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think and observe, judge and evaluate to mentally record, or with pen a paper, a table comprising configuration versions. Further, a person can think and observe, judge and evaluate to mentally record, or with pen a paper, a change to the configurations version and mentally reconsider the recorded version as to whether it needs updating. Further, claim 8 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 8 also fails both Step 2A prong 2, thus the claim is directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claim 8 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 9, it recites additional abstract idea recitations of “authenticating the second node based on the username and password; wherein the second node authenticates the first node by comparing the API certificate with a thumbprint of the API certificate that is stored in storage resources of the second node” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think and observe, judge and evaluate to mentally determine whether a process should be authenticated (i.e., is the process the expected process) by considering a username, password and certificate. Further, claim 9 recites the following additional elements “wherein the first request comprises a username and a password associated with the first node” which is merely a recitation of insignificant pre-solution data gathering activity (see MPEP § 2106.05(g)) which does not integrate a judicial exception into practical application and will be further analyzed below at Step 2B as being Well-Understood, Routine and Conventional. Further, claim 9 recites the following additional elements “transmitting an application programming interface (API) certificate to the second node” which is merely a recitation of insignificant post-solution data output activity (see MPEP § 2106.05(g)) which does not integrate a judicial exception into practical application and will be further analyzed below at Step 2B as being Well-Understood, Routine and Conventional. Further, with regard to the insignificant pre-solution data gathering activity and insignificant post-solution data output activity, these are further Well-Understood, Routine and Conventional as evidenced in MPEP § 2106.05(d)(II) “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network … iv. Storing and retrieving information in memory”. Thus, the courts have recognized data gathering, data output and data storage all as Well-Understood, Routine and Conventional. Further, claim 9 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 9 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claim 9 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 10, they recite additional abstract idea recitations of “wherein after returning the second cluster configuration to the second node, the second node: receives the second cluster configuration from the first node, the second cluster configuration comprising second authentication information associated with the first node; associates the second one or more processes with the second authentication information to allow the second one or more processes to authenticate the first one or more processes; sets a cluster configuration version of the second node to a cluster configuration of the second cluster in a cluster configuration version table stored in the database; retrieves a latest cluster configuration from the database; adds each of the second one or more processes, except for a second DBS of the second one or more processes, as a member to a corresponding group membership table, wherein a group membership table is used by each member to check a status of each other member of the group membership table; generates an updated cluster configuration by setting a status of the second node in the latest cluster configuration to joined; stores the updated cluster configuration in the database; and periodically examines the cluster configuration version table to determine whether the second node is synchronized with another latest cluster configuration” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think and observe, judge and evaluate to mentally record, or with pen a paper, a table comprising configuration versions. Further, a person can think and observe, judge and evaluate to mentally record, or with pen a paper, a change to the configurations version and mentally reconsider the recorded version as to whether it needs updating. Further, claim 10 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 10 also fails both Step 2A prong 2, thus the claim is directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claim 10 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 11, it recites additional abstract idea recitations and additional element recitations which extend the functionalities of claim 1 to a third node. The analysis of claim 1 is incorporated by reference as it equally applies with reference to a third, rather than second, node. Beyond this analysis, claim 11 does not recite any further additional abstract idea recitations and additional element recitations and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 11 also fails both Step 2A prong 2, thus the claim is directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claim 11 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 12, they recite additional abstract idea recitations of “determining the second node is in synchronization with the third cluster configuration by periodically examining a cluster configuration version table to determine whether a cluster configuration version of the second node matches the cluster configuration version of the third cluster” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think and observe, judge and evaluate to mentally record, or with pen a paper, configuration versions. Further, a person can think and observe, judge and evaluate to mentally record, or with pen a paper, a change to the configurations version and mentally reconsider the recorded version as to whether it needs updating. Further, claim 12 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 12 also fails both Step 2A prong 2, thus the claim is directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claim 12 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 13, it recites additional element recitations of “wherein the one or more distributed applications include a software defined networking (SDN) management plane and a SDN control plane” which is merely a recitation of a field of use/technological environment (see MPEP § 2106.05(h)) which does not integrate a judicial exception into practical application. Further, claim 13 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 13 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claim 13 does not recite patent eligible subject matter under 35 U.S.C. § 101.
Therefore, Claims 1-20 do not recite patent eligible subject matter under 35 U.S.C. § 101.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
JAIN et al. Pub. No. US 2019/0334765 A1 (hereafter Jain) teaches detecting a first configuration of a first computing node cluster of a computing system over a first network, and detecting a second configuration of a second computing node cluster of the computing system over a second network. Receiving a request to update a configuration of the computing system. The update includes an update of the first configuration of the first computing node cluster. Determining whether the update of the first configuration of the first computing node cluster is compatible with the second configuration of the second computing node cluster (see at least abstract).
While Jain teaches determination of compatibility of computing node configurations and updating the configuration of a first node of a computing cluster responsive to detecting a configuration of a second computing cluster, Jain does not specifically teach a request for a second node to join the first cluster, wherein in light of the specification, the request is from the second node, and utilizing authentication information, contained within the request, 1) to associate the authentication information with the first one or more processes of the first node to allow authentication of  second one or more processes of the second node by the first one or more processes and 2) to create a new cluster configuration that is written back to the database server and returned to the second node. Moreover, handling the addition of nodes/configuration updates of Jain are handled by the site configuration manager (see at least Fig. 1 and ¶ [0017]) rather than being handled by the first node as in the instant claims.
BULKOWSKI et al. Pub. No. US 2015/0127625 A1 (hereafter Bulkowski) teaches a cluster-node load balancing system of a distributed database system includes receiving a request from a cluster with at least one node of a cluster of the distributed database system. The request includes a query for an identity of all other nodes known by the node as well as a metadata of all data maintained by the node. The identity of all other nodes known by the node as well as the metadata of all data maintained by the node is provided to the cluster (see at least abstract).
While Bulkowski teaches a first server node maintaining a node address list and a second node request the node address list and is configured with information pertaining to the address list and which nodes are responsible for maintaining what data (see at least ¶ [0054]), Bulkowski does not specifically teach the second node requesting to join and subsequently having the first node update the configuration (and much less providing authentication information) as in the instant claims. Rather, in Bulkowski, the second node receiving the updated configuration and address list is subsequent to joining the cluster (see at least ¶ [0054]) and not as part of a request, by the second node, to join the cluster as in the instant claims.
Horowitz et al. Pub. No. US 2017/0262638 A1 (hereafter Horowitz) teaches The scalability of read operations can be achieved by adding nodes and database instances. In some embodiments, the primary node 320 and/or the secondary nodes 330, 340, 350 are configured to respond to read operation requests by either performing the read operation at that node or by delegating the read request operation to another node (e.g., a particular secondary node 330) (see at least ¶ [0104]). And further, Read the identifier from the unencrypted storage engine configuration file.2. Send a KMIP Get request to retrieve the key if it exists. a. If not send a Create key request.b. Send another Get request to retrieve the new key. 3. Store the key in internal data structure or in memory function (see at least ¶ [0063]) and Other example approaches include using different formats (e.g., PKCS#7, Java keystore, password protected file, and AMAZON KMS) (see at least ¶ [0072).
While Horowitz teaches adding nodes to handle additional read requests and that security keys, including utilizing Java keystores, are utilized for file-based encryption (see citations above) and the changes to configurations may trigger updates across the cluster and configuration servers, Horowitz does not specifically teach that the second node requests to join and subsequently the first node updating the configuration. Nor does Horowitz specifically teach that the file-based encryption, including utilizing Java keystores, is used in conjunction with a request from a second node to join the cluster and correspondingly is utilized in the propagation of configuration updates.
As shown above, neither Jain not Bulkowski nor Horowitz anticipate or render obvious the combination set forth in the claims as a whole including the addition of a second node to a cluster executing processes of distributed applications, wherein a request from the second node, to join the cluster, is received by the first node and the first node is responsible for handing the request to join and subsequent configuration update, wherein the request includes authentication information associated with processes of the second node which are utilized in both associating the authentication information with the first one or more processes of the first node to allow authentication of second one or more processes of the second node by the first one or more processes as well as utilized in the creation of an updated configuration that is written to the database and returned to the second node.
The discussed limitations are taken in conjunction with all the other limitations, structure and environment which are not specifically discussed and the Notice of Allowability is on the basis of the totality of the claims. Thus, for at least the forgoing reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in the claims.

Conclusion
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195